Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is responsive to the amendment filed April 4, 2022. As directed by the amendment claims 1,14 have been amended, claim 20 has been added, and claim 8 has been canceled. Thus, claim 1-20 are presently pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Zarychta (US-6411843-B1; hereinafter known as “Zarychta”), in view of Censi et
Al. (Effect of high-pass filtering on ECG signal on the analysis of patients prone to
atrial fibrillation; hereinafter known as “Censi”) in view of Hart et al. (US20130310699A1; hereinafter known as “Hart”) in view of Derkx et al. (US20180235503A1; hereinafter known as “Derkx 503”).
	Regarding claim 1, Zarychta teaches a method for generating a filtered EMG signal (See Zarychta col. 2 lines 22-46), the method comprising: obtaining a combined signal (See Zarychta Fig. 2 17,17’), wherein the combined signal comprises an ECG signal and an EMG signal (See Zarychta col. 7 lines 23-45, Fig. 2 17,17’); applying a first high pass filter to the combined signal (See Zarychta Fig. 2: 26); generating an ECG model signal based on the high pass filtered combined signal (See Zarychta Fig. 6B: 76 and see col. 11 lines 18-49); generating a first EMG signal based on at least one of the ECG model signal (See Zarychta Fig 2: 34 output from EMG separating circuit and see col. 11 lines 18-49 and col.12 lines 1-8) and the high pass filtered combined signal (See Zarychta Fig 2: 34 output from second high-pass filter and column 11 line 18-49); applying a second high pass filter (See Zarychta Fig 7:58 labeled first high pass filter) to the first EMG signal to generate a second EMG signal (See Zarychta Fig 7: output of 58) and to the ECG model signal to generate a second ECG model signal (See Zarychta Fig. 6B: 82 and 98 (referred to as first and second slow signals/second ECG models filtered using low pass filter); and generating the filtered EMG signal based on the second EMG signal (See Zarychta Fig.7 output of 56) and the second ECG model by way of a gating technique (See Zarychta Fig. 6B: 82 and 98, gating technique by 56 the second switch and 92 the logic gate). 
Zarychta is silent to applying a second-high pass filter to the ECG model signal, and instead uses a low pass filter, to generating a clinical parameter, computing the root mean square RMS, computing a binary gating signal based on the RMS, and gating using the binary gating signal. Censi discloses applying a second-high pass filter the ECG model signal (See Censi Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zarychta with application of a second high pass filter to the ECG model signal to generate a second ECG model signal like that taught by Censi to suppress low-frequency baseline wander in Zarychta’s signal (See Censi page 428, first full paragraph). 
Zarychta in view of Censi are silent to generating a clinical parameter, and computing the root mean square RMS, computing a binary gating signal based on the RMS, and gating using the binary gating signal. Hart teaches generating a clinical parameter (See Hart [0067]-[0068], NRD determined after digital filtering). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zarychta in view of Censi with the generation of a clinal parameter like that taught by Hart by providing an objective parameter which would improve monitoring and diagnosis of breathing conditions of a patient with respiratory illness using Zarychta’s method (See Hart [0067]).
Zarychta in view of Censi in view of Hart are silent to computing the root mean square, computing a binary gating signal based on the RMS. Derkx 503 teaches computing a root mean square (See Derkx Figure2 RMS signal and see [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zarychta in view of Censi in view of Hart with computing root mean square of a signal like taught by Derkx 503 because RMS can be used to determine an inspiratory effort based on a signal energy of the EMG signal during an inspiratory phase and/or to determine an expiratory effort based on a signal energy of the EMG signal during an expiratory phase (See Derkx503 [0062]). Derkx 503 further teaches computing a binary gating signal based on the RMS (see [0110], RMS taken [0093] and Figure 2, two signals are present), gating second EMG signal using the binary gating signal (See Derkx 503 Figure 7A and see [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zarychta in view of Censi in Hart in view of Derkrx 503 with computing a binary gating signal based on the RMS, and gating second EMG signal using the binary gating signal of ECG model signal like that taught by Derkx 503 to improve temporal resolution of signal and minimize artifacts in Zarychta’s signal.
Regarding claim 2, Zarychta teaches the first high pass filter has a cutoff frequency of for example less than or equal to 5Hz (See Zarychta col. 7, line 67-col. 8, line 2).
Regarding claim 3, Zarychta teaches the second-high pass filter has a cutoff frequency of greater than or equal to 20Hz (See Zarychta col. 8 lines 16-18).
Regarding claim 14, Zarychta teaches a controller for generating a filtered EMG signal in an EMG measurement system, wherein the controller is adapted to: obtain a combined signal (See Zarychta Fig. 1(system), 14 (controller) Fig. 2 (amp obtain signal)), wherein the combined signal comprises an ECG signal and an EMG signal (See Zarychta col. 7 lines 23-45 and Fig. 2: 17,17’); apply a first high pass filter to the combined signal (See Zarychta Fig.2: 26); generate an ECG model signal based on the high pass filtered combined signal (See Zarychta Fig.6B: 76 and see col.11 lines 18-49); generate a first EMG signal based on at least one of the high pass filtered combined signal and the ECG model signal (See Zarychta Fig.2: 34 output from the EMG separating circuit and see col. 11 lines 18-49 and col. 12 lines 1-8); 
wherein the generating of the first EMG signal (See Zarychta Fig.2: 34 output from the EMG separating circuit) comprises generating a partially filtered signal EMG signal (See Zaychata, figure 5B output of logic gate 92,col. 11 18-35) by subtracting (See Zarychta col. 11 lines 29-34, logic gate 92) the ECG model signal (See Zarychta Fig. 6B: 76) from the high pass filtered combined signal (See Zarychta Fig.2: 26 which is from the moving average circuit 36),
apply a second high pass filter (See Zarychta Fig. 7: 58 labeled first high pass filter) to the first EMG signal to generate a second EMG signal (See Zarychta Fig.7: output of 58 and to the ECG model signal to generate a second ECG model signal (See Zarychta Fig. 6B: 82 and 98); and generate the filtered EMG signal based on the second EMG signal (See Zarychta Fig.7 output of 56) and the second ECG model by way of a gating technique (See Zarychta Fig. 4 (output of 56) Fig. 6B:82 and 98 gating technique by 56). 
Zarychta is silent to applying a second-high pass filter to the ECG model signal, and generate a clinical EMG parameter. Censi discloses applying a second-high pass filter the ECG model signal (See Censi Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zarychta with application of a second high pass filter to the ECG model signal to generate a second ECG model signal like that taught by Censi to suppress low-frequency baseline wander in Zarychta’s signal (See Censi page 428 first full paragraph). 
Zarychta in view of Censi is silent to generate a clinical EMG parameter. Hart teaches generating a clinical parameter (See Hart [0067]-[0068], NRD determined after digital filtering).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zarychta in view of Censi with the generation of a clinal parameter like taught by Hart by providing an objective parameter which would improve monitoring and diagnosis of breathing conditions of a patient with respiratory illness using Zarychta’s method (See Hart [0067]).
Regarding Claim 15, Zarychta modified by Censi teaches an EMG measurement system comprising: a controller (See Zarychta Figure 1 (system), 14 (controller)) as claimed in claim 14; an EMG electrode adapted to measure the combined signal (See Zarychta Figure 1 and 12a/12b and 16a/16b); and a signal output device for outputting the filtered EMG signal (See Zarychta Fig.2 32 and 36 output filtered EMG signals).
Regarding claim 16, Hart further teaches wherein the clinical parameter comprises a respiratory function metric (See Hart [0066-0067]). 
Regarding claim 17, Hart further teaches the clinical parameter comprises neural respirator drive (NRD) (See Hart [0066-0067]). 
Regarding claim 18, Hart further teaches wherein the clinical parameter comprises a respiratory function metric (See Hart [0066-0067]). 
Regarding claim 19, Hart further teaches to wherein the clinical parameter comprises neural respirator drive (NRD)(See Hart [0066-0067]). 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zarychta, in
view of Censi in view of Hart in view of Derkx 503 as applied to claim 1, and further in view of Derkx et.al (US-20160228069-A1; hereinafter known as “Derkx 069”).
Regarding claim 13, Zarychta as modified by Censi in view of Hart in view of Derkx 503 teaches a computer program to implement the method of claim 1 (See Zarychta Col. 2 lines 5-10), but is silent to computer program code. Derkx 069 teaches computer program means which is adapted to be run on a computer to implement the method (See Derkx 069 [0020]). It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to provide Zarychta in view of Censi in view of Hart in view of Derkx 503 with computer program code to carry out the method of claim 1 like that taught by Derkx 069, to computerize and implement Zarychta’s method (See Derkx 069  [0020]).
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zarychta, in view of Censi in view of Hart in view of Derkx 503 as applied to claim 1 above and further in view of Sullivan (US-11077310-B1; hereinafter known as “Sullivan”), in view of Xue et. al ((Neural-Network-Based Adaptive Matched Filtering for QRS Detection); hereinafter known Xue”).
Regarding claim 4, Zarychta in view of Censi in view of Hart in view of Derkx 503 teaches a method as claimed in 1, wherein the generating of the ECG model signal comprises (See Zarychta Fig. 6B: 76,82,98): generating an enhanced ECG signal by applying a filter to the high pass filtered combined signal. Zarychta and Censi are silent as to applying a matched filter and using ECG template. Sullivan teaches generating an enhanced ECG signal by applying a matched filter (See Sullivan fig. 9 with ECG signal that has been filtered using matched filter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a matched filter to the high pass filtered combined signal of Zarychta in view of Censi in view of Hart in view of Derkx 503 as taught by Sullivan to detect the location on the QRS complex (See Sullivan Fig. 9/abstract). The combination of Zarychta, Censi, Hart, Derkx 503 and Sullivan fails to disclose the matched filter uses an ECG template. Xue teaches a matched filter uses an ECG template (See Xue abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zarychta in view of Censi in view of Hart in view of Derkx 503 and Sullivan with a matched filter using an ECG template light as taught by Xue in order to be able to customize the template based on the ECG signal input. Zarychta teaches identifying peaks in the enhanced ECG signal (See Zarychta Fig. 6A); identifying fiducial points in the high pass filtered combined signal based on the peaks from the enhanced ECG signal (See Zarychta Fig. 6A and see description of drawing 6A-6C col. 11 and 12 beginning at line 58); and generating an ECG model signal based on the high pass filtered combined signal and the fiducial points (See Zarychta Fig. 6B 76,82,98 and See Fig. 6A and see description of drawing 6A-6C col. 11 and 12 beginning at line 58).
Regarding claim 5, Zarychta as modified by Censi, Hart, Derkx 503, Sullivan, and Xue teaches a method as claimed in claim 4, wherein the fiducial points comprise R-peaks (See Zarychta Fig 6A between t4 and t5 and see col. 14 lines 3-5, “between t4-t5, fast signal decreases and second slow signal increases in response to R-wave and S wave of ECG3 cycle”).
Regarding claim 7, Zarychta as modified by Censi, Hart, Derkx 503, Sullivan, and Xue teaches a method as claimed in claim 4, wherein the generating of the ECG model signal further comprises: computing an ECG cycle of the ECG model signal (See Zarychta Figure 6A, ECG cycles labeled on X axis). Zarychta is silent to computing an ECG template using a single ECG cycle of the ECG model signal and providing the computed ECG template to the matched filter. Xue teaches computing an ECG template using a single ECG cycle of the ECG signal (See Xue abstract and fig. 4 representing input ECG signal with template update) and providing the computed ECG templated to the matched filter (See Xue abstract and see Xue subsection “Matched Filter”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause Zarychta, as modified by Censi, Hart, Derkx 503, Sullivan, and Xue, to compute an ECG template as taught by Xue, in order  to provide Zarychta’s ECG model signal with a customized ECG signal template to detect QRS complex from artifacts present within the signal (See Xue abstract).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zarychta, in
view of Censi in view of Hart as applied to claim 1 above, and further in view of Kothe et. al (US-20160113587-A1; hereinafter known as “Kothe”).
Regarding claim 6, Zarychta as modified by Censi in view of Hart in view of Derkx 503 teaches a method as claimed in claim 1, wherein the ECG model signal is generated between each ECG cycle in the ECG model signal. Zarychta in view of Censi in view of Hart in view of Derkx 503 are silent as to tapering. Kothe teaches tapering between each ECG cycle in the ECG signal (See Kothe [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause Zarychta in view of Censi in view of Hart in view of Derkx 503 to further taper the signal like that taught by Kothe to smooth the signal to zero amplitude at ends of the window in order to eliminate artifacts present in Zarychta’s signal .
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Zarychta in view of Censi in view of Hart in view of Derkx 503 as applied to claim 1 above, and further in view of Tran et. al (US-20200008299-A1; hereinafter known as “Tran”).
Regarding claim 11, Zarychta in view of Censi in view of Hart in view of Derkx 503 teaches all of the limitations of the claim except buffering the high pass filtered combined signal after applying the first high pass filter. Tran teaches buffering the high pass filtered combined signal (See Tran [0205]). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zarychta in view of Censi in view of Hart in view of Derkx 503 with buffer the high pass filtered combined signal like that taught by Tran because buffering would minimize noise and motion artifacts  in Zarychta’s signal (See Tran [0205]).
Regarding claim 12, Zarychta as modified by Censi in view of Hart in view of Derkx 503 and Tran fail to disclose the specific time period of the buffering. Tran teaches buffering the high pass filtered combined signal, wherein the buffering is performed over a time (See Tran [0205]). Applicant has not disclosed that performing buffering over a time period of between 30 seconds and 5 minutes solves any stated problem or is for any particular purpose. Moreover, it appears that the buffering over the undefined time periods of Tran, or those of applicant’s invention, would perform equally well over any time period. Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to perform the buffering of Zarychta as modified with Censi in view of Hart in view of Derkx 503 and Tran over a time period between 30 seconds and 5 minutes in order to minimize noise and motion artifacts in Zarychta’s signal (See Tran [0205]).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zarychta, in view of Censi in view of Hart in view Drake et al. (“Elimination of electrocardiogram contamination from electromyogram signals: An evaluation of currently used removal techniques”; hereinafter known as “Drake”).
	Regarding claim 20, Zarychta teaches a controller (See Figure 2 and col. 17 lines 24-27) for generating a filtered EMG signal (See Zarychta col. 2 lines 22-46) in an EMG measurement system, wherein the controller is adapted to: obtain a combined signal (See Zarychta Fig. 2 17,17’), wherein the combined signal comprises an ECG signal and an EMG signal (See Zarychta col. 7 lines 23-45, Fig. 2 17,17’); apply a first high pass filter to the combined signal (See Zarychta Fig. 2: 26); generate an ECG model signal based on the high pass filtered combined signal (See Zarychta Fig. 6B: 76 and see col. 11 lines 18-49); generate a first EMG signal based on at least one of the high pass filtered combined signal and the ECG model signal (See Zarychta Fig 2: 34 output from EMG separating circuit and see col. 11 lines 18-49 and col.12 lines 1-8); apply a high pass filter(See Zarychta Fig 7:58 labeled first high pass filter) to the first EMG signal to generate a second EMG signal (See Zarychta Fig 7: output of 58) and to the ECG model signal to generate a second ECG model signal (See Zarychta Fig. 6B: 82 and 98 (referred to as first and second slow signals/second ECG models filtered using low pass filter); and generate the filtered EMG signal based on the second EMG signal (See Zarychta Fig.7 output of 56) and the second ECG model by way of a gating technique (See Zarychta column 11 lines 17-37 Fig. 6B: 82 and 98, gating technique by 56 the second switch and 92 the logic gate), generating a continuous filtered EMG signal (See Zaychta Figure 3, EMG signal 34 filtered) by interpolating value in gated region ( See Zarychta col 11 lines 18-37,gating technique by 56 the second switch and 92 the logic gate) based on the estimated signal levels (See Zarychta 6C which depicts model diaphragm EMG signal) 
	Zarychta is silent to applying a second high pass filter, and instead uses a low pass filter, to generate a clinical EMG parameter, generating the continuous RMS, wherein the generating of the continuous RMS of the filtered EMG signal comprises estimating signal level of non-gated region close to a gate boundary, and computing the RMS of the EMG.
Censi discloses applying a second-high pass filter (See Censi Figure 1.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zarychta with application of a second high pass filter to like that taught by Censi to suppress low-frequency baseline wander corrupting Zarychta’s signal .(See Censi page 428, first full paragraph). 	 Zarychta in view of Censi is silent to generate a clinical EMG parameter, with generating the continuous RMS, wherein the generating of the continuous RMS of the filtered EMG signal comprises estimating signal level of non-gated region close to a gate boundary, and computing the RMS of the EMG. Hart teaches generating a clinical parameter (See Hart [0067]-[0068], NRD determined after digital filtering). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zarychta in view of Censi with the generation of a clinal parameter like that taught by Hart by providing an objective parameter which would improve monitoring and diagnosis of breathing conditions of a patient with respiratory illness using Zarychta’s method (See Hart [0067]).
Zarychta in view of Censi in view of Hart are silent to with generating the continuous RMS, wherein the generating of the continuous RMS of the filtered EMG signal comprises estimating signal level of non-gated region close to a gate boundary, and computing the RMS of the EMG. Drake teaches generating of the continuous RMS (See Drake section 2.5 “ RMSE of cleaned signals” equivalent to filtered EMG signals), wherein the generating of the continuous RMS of the filtered EMG signal comprises estimating signal level of non-gated region close to a gate boundary (See Drake section 2.4.1 “ an amplitude gating template consisting of zeroes was created for the same length as the subtraction template” boundaries and estimating signal level can be performed using an amplitude template), and computing the RMS of the EMG signal (See Drake section 2.5 “ RMSE of cleaned signals” equivalent to filtered EMG signals). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide Zarychta in view of Censi in view of Hart with generating the continuous RMS, wherein the generating of the continuous RMS of the filtered EMG signal comprises estimating signal level of non-gated region close to a gate boundary, and computing the RMS of the EMG like that taught by Drake because generating the RMS and using a gate boundary provides a method for decontaminating Zarychta’s signals by suppressing frequencies outside of interest therefore improving diagnosis of breathing conditions of a patient (See Drake section 2.4.1 and 2.5).
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-9 under 35 U.S.C 101 as being directed to non-statutory subject matter have been fully considered and are persuasive. The rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./Examiner, Art Unit 3791